           Case 1:19-cv-00324-TJK Document 7 Filed 03/01/19 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

JEROME CORSI,

              Plaintiff,

      v.                                            Case 19-CV-00324


ROGER STONE,

            Defendant.
___________________________________________/


                               NOTICE OF APPEARANCE

      PLEASE TAKE NOTICE that Halloran Farkas _ Kittila, LLP, (L. Peter

Farkas appearing) hereby enters its appearance as permanent counsel of record on

behalf of Defendant ROGER STONE and requests that all pleadings, motions,

notices, correspondence, orders and other filings regarding this case be served on L

Peter Farkas, Esq. at the below address.

                                       Respectfully submitted,
                                       L. Peter Farkas
                                       (DDC Bar No. 52944)
                                       Halloran Farkas + Kittila, LLP
                                       1101 30th Street, NW
                                       Suite 500
                                       Washington, DC 20007
                                       (202) 559-1700
                                       PF@hfk.law


                                       By: __/s/ L. Peter Farkas
                                            L. PETER FARKAS
         Case 1:19-cv-00324-TJK Document 7 Filed 03/01/19 Page 2 of 2



                                             Florida Bar No. 0063436
                                             Pro hac vice pending


                         CERTIFICATE OF SERVICE

      I hereby certify that on March 1, 2019, I electronically filed the foregoing

with the Clerk of Court using CM/ECF. I also certify that the foregoing document

is being served this day on all counsel of record or pro se parties identified on the

attached service list in the manner specified, either via transmission of Notices of

Electronic Filing generated by CM/ECF or in some other authorized manner for

those counsel or parties who are not authorized to receive electronically Notice of

Electronic filing.




                                             BY:_/s/ L. Peter Farkas_______
                                             L. PETER FARKAS




                                         2
